Notice of Allowability
1.  Applicant's amendment, filed 09/14/2021, is acknowledged.

EXAMINER'S AMENDMENT

2.  An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

3.  Authorization for this Examiner's Amendment was given in a telephone interview with Chaun Gao on October 13, 2021.

 

In the Claims:

4.  Claim 17 has been canceled.

5.  In claims 8-9 and 14 , the phrase “, or a complementary sequence thereof” has been deleted.  

6.  In claims 15-16, the phrase “or a complementary sequence thereof” has been deleted.  

7.  Amend claim 11 as follows:
-- 11.  A method for treating a cancer caused by T cell dysfunction by eliminating, inhibiting or reducing PD-L1 activity, comprising administering to a subject in need thereof an effective amount of the antibody or a functional fragment thereof according to claim 1, or a pharmaceutical composition comprising the antibody or a functional fragment thereof.  --


 8.  In claim 18, the claim number “claim 17” has been replace by -- claim 11--.

9.  Amend claim 19 as follows:
-- 19. A method for enhancing T cell function to upregulate a cell-mediated immune response by eliminating, inhibiting or reducing PD-L1 activity, comprising administering to a subject in need thereof an effective amount of the antibody or a functional fragment thereof according to claim 1, or a pharmaceutical composition comprising the antibody or a functional fragment thereof. --



REASONS FOR ALLOWANCE

10. The following is an Examiner's Statement of Reasons for Allowance: 

 The prior art does not teach or suggest the antibody or a functional fragment thereof capable of specifically binding to human PD-L1 recited in claim 1 and dependent claims thereof.  The claimed sequences recited in the claims are free from prior art.

11.  claims 1, 4-16 and 18-20 are  allowable.

12.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

13.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maher Haddad whose telephone number is (571) 272-0845.  The examiner can normally be reached Monday through Friday from 7:30 am to 4:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

October 13, 2021

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644